Name: Council Decision (EU) 2015/493 of 17 March 2015 amending DecisionÃ 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Latvijas Banka
 Type: c("Decision_ENTSCHEID", "Decision")
 Subject Matter: Europe;  management;  monetary economics;  accounting;  monetary relations
 Date Published: 2015-03-24

 24.3.2015 EN Official Journal of the European Union L 78/16 COUNCIL DECISION (EU) 2015/493 of 17 March 2015 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Latvijas Banka THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1. thereof, Having regard to Recommendation ECB/2015/3 of the European Central Bank of 3 February 2015 to the Council of the European Union on the external auditors of Latvijas Banka (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Latvijas Banka expired after the audit for the financial year 2014. It is therefore necessary to appoint external auditors from the financial year 2015. (3) The Latvijas Banka has selected KPMG Baltics SIA as its external auditors for the financial years 2015 to 2019. (4) The Governing Council of the ECB recommended that KPMG Baltics SIA be appointed as the external auditors of the Latvijas Banka for the financial years 2015 to 2019. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(18) of Decision 1999/70/EC is replaced by the following: 18. KPMG Baltics SIA is hereby approved as the external auditors of the Latvijas Banka for the financial years 2015 to 2019. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 17 March 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ C 51, 13.2.2015, p. 4. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).